DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, 13, 14, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Canberk et al. (US 11,089,427; hereinafter Canberk).
Regarding claim 1: 
Canberk discloses a method comprising: 

determining features in an image captured by the mobile device (see col. 16, lines 34-45; the object from the capture images are extracted); 
retrieving sensor data from a sensor associated with the XR environment (see col. 16, lines 38-41; information captures by other sensors are obtained); 
selecting, based on the sensor data, a subset of a data set of the XR environment (see col. 16, lines 55-60); 
determining the updated location of the mobile device by comparing the subset of the data set with the features determined in the image (see col. 16, lines 42-60); and 
causing an update to an XR display using the updated location (see col. 18, line 57 to col. 19, line 7).
Regarding claim 12: 
Canberk discloses the method of claim 1, wherein determining features in an image captured by the mobile device comprises receiving information identifying the features (see col. 16, lines 42-55). 
Regarding claim 13: 
Canberk discloses the method of claim 1, wherein the XR environment comprises at least one of a virtual reality (VR) environment, an augmented reality (AR) environment, or a virtual reality (VR) environment (see col. 5, lines 31-34).
Regarding claim 14: 

Regarding claim 19: 
Claim 19 recites similar limitations as in claim 1. Hence, claim 19 is rejected under the same reason as discussed above in claim 1. 
Regarding claim 20:
Canberk discloses the method of claim 19, wherein selecting the subset of the data set comprises: determining an approximate location of the mobile device based on the sensor data (see col. 15, lines 54-58 and col. 16, lines 38-41); 
and removing features from the data set based on the approximate location of the mobile device (see col. 16, lines 55-60; narrowing down the number of know object is removing features from the dataset).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canberk in view of Mullins (US 9,264,479). 

Canberk discloses all the features in claim 1.  Canberk further discloses the method, wherein the sensor comprises gps unit (see col. 15, lines 54-58), wherein selecting the subset of the data set comprises: 
determining an approximate location of the mobile device based on a gps location (see col. 16, lines 38-41) ; and 
removing features from the data set based on the approximate location of the mobile device (see col. 16, lines 55-60; narrowing down the number of know object is removing features from the dataset).
Canberk does not discloses the sensor comprises a camera, and determining an approximate location of the mobile device based on detecting that a humanoid object is in a field view of the camera. 
However, in the same field of endeavor, Mullin discloses a method, wherein the sensor comprises a camera (see col. 4, lines 48-52; the tracking sensors 112 includes depth-enabled 3D camera), and wherein the step of selecting the subset of the data set comprises: 
determining an approximate location of the mobile device based on detecting that a humanoid object is in a field of view of the camera (see col. 5, lines 4-15; the camera obtains the image of the user in the field of view of the camera; the processor is able to analyze the image containing the user). 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Canberk such that the sensor comprises a camera, and wherein the step of selecting the subset of the data set comprises: 

	Regarding claim 3: 
	Canberk discloses all the features in claim 1.  Canberk further discloses the method, wherein the sensor comprises gps unit (see col. 15, lines 54-58), wherein selecting the subset of the data set comprises: 
	determining that the mobile device is a headset (see Fig. 4A; eyewear device 100); 
determining an approximate location of the mobile device based on a gps location (see col. 16, lines 38-41); and 
removing features from the data set based on the approximate location of the mobile device (see col. 16, lines 55-60; narrowing down the number of know object is removing features from the dataset).
	Canberk does not disclose wherein the sensor comprises a camera, and wherein selecting the subset of the data set comprises: 
determining an approximate location of the headset based on a mismatch between face recognition and body recognition in a field of view of the camera. 
In the same field of endeavor, Mullins discloses a method, wherein the sensor comprises a camera (see col. 4, lines 48-52; the tracking sensors 112 includes depth-enabled 3D camera), and wherein selecting the subset of the data set comprises: 
determining that the mobile device is a headset (see col. 4, lines 6-17); 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Canberk and Mullins.  The combination would have yielded a predictable result of providing an enhance the visualization of the virtual object in the display by capturing how the user interact with the device and environment.  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canberk in view Oh et al. (US 2018/0067187; hereinafter Oh). 
In regards to claim 4: 
Canberk discloses all the features in claim 1.  Canberk further discloses the method, wherein the sensor comprises gps unit (see col. 15, lines 54-58), wherein selecting the subset of the data set comprises: 
determining an approximate location of the mobile device based on a gps location (see col. 16, lines 38-41); and 
removing features from the data set based on the approximate location of the mobile device (see col. 16, lines 55-60; narrowing down the number of know object is removing features from the dataset).
Canberk does not discloses the sensor comprises a camera, and determining an approximate location of the mobile device based detecting an inference in one or more images captured by the camera. 

Before the effective filing date the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Canberk and Oh.  The combination would have yielded a predictable result of estimating the location of the mobile device to further enhance the displaying the virtual object in the display. 
Claims 5, 8, 15-18, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canberk in view Kraver (US 2016/0217615).  
Regarding claim 5: 
Canberk discloses all the features in claim 1.  Canberk further discloses the method, wherein the sensor comprises gps unit (see col. 15, lines 54-58), wherein selecting the subset of the data set comprises: 
determining an approximate location of the mobile device based on a gps location (see col. 16, lines 38-41); and 
removing features from the data set based on the approximate location of the mobile device (see col. 16, lines 55-60; narrowing down the number of know object is removing features from the dataset).
Canberk does not discloses the sensor comprises a camera, and wherein selecting the subset of the dataset comprises: 
causing the mobile device to emit light; and

In the same field of endeavor, Kraver discloses a method, wherein the sensor comprises a camera (see Fig. 1, sensor 104), and wherein selecting the subset of the dataset comprises: 
causing the mobile device to emit light (see paragraph 86; “infrared beacons to blink at a particular rate or in particular pattern”); and
determining an approximate location of the mobile device based on detecting the emitted light in a field of view of the camera (see paragraph 86; “These infrared beacons may enable detection by infrared sensors coupled to the server”; infrared sensors corresponds to camera). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Canberk and Kraver.  The combination would have yielded a predictable result of easily locating the position of the mobile device. 
Regarding claim 8: 
Canberk discloses all the features in claim 1.  Canberk further discloses the method, wherein the sensor comprises gps unit (see col. 15, lines 54-58), wherein selecting the subset of the data set comprises: 
determining an approximate location of the mobile device based on a gps location (see col. 16, lines 38-41); and 
removing features from the data set based on the approximate location of the mobile device (see col. 16, lines 55-60; narrowing down the number of know object is removing features from the dataset).

causing the mobile device to perform a plurality of operations to emit a thermal pattern; and
determining an approximate location of the mobile device based on detecting detection, by the infrared sensor, of the thermal pattern. 
In the same field of endeavor, Kraver discloses a method, wherein the sensor comprises a infrared sensor (see paragraph 86), and wherein selecting the subset of the dataset comprises: 
causing the mobile device to perform a plurality of operations to emit a thermal pattern (see paragraph 86; “infrared beacons to blink at a particular rate or in particular pattern”; infrared beacon generates a thermal pattern); and
determining an approximate location of the mobile device based on detection, by the infrared sensor, of the thermal pattern (see paragraph 86; “These infrared beacons may enable detection by infrared sensors coupled to the server”; infrared sensors corresponds to camera). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Canberk and Kraver.  The combination would have yielded a predictable result of easily locating the position of the mobile device.
Regarding claim 15: 
Canberk discloses a method comprising: 
receiving, by a computing device, a request to determine an updated location of a mobile device in an extended reality (XR) environment (see Fig. 7B and col. 16, lines 21-33 and col. 19, lines 8-15; the position of the eyewear device 100 is continuously monitored and updated); 

removing features from a feature point cloud, based on the approximate location, to generate a subset of data set (see col. 16, lines 55-60; narrowing down the number of know object is removing features from the dataset; the dataset can be stored in server system 498); 
determining the updated location of the mobile device by comparing the subset of the data set with the features in the image (see col. 16, lines 42-60); and 
causing an update to an XR display using the updated location (see col. 18, line 57 to col. 19, line 7).
Canberk does not discloses causing a light source to modulate light being emitted and determining an approximate location of the mobile device based on detecting an effect of the modulated light on the image. 
In the same field of endeavor, Kraver discloses a method comprising: 
causing a light source to modulate light being emitted (see paragraph 86; “infrared beacons to blink at a particular rate or in particular pattern”); and
determining an approximate location of the mobile device based on detecting an effect of the modulated light on the image (see paragraph 86; “These infrared beacons may enable detection by infrared sensors coupled to the server”). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Canberk and Kraver.  The combination would have yielded a predictable result of easily locating the position of the mobile device.
Regarding claim 16: 

The motivation to combine Canberk and Kraver is provided above in claim 15. 
Regarding claim 17: 
Canberk and Kraver disclose all the features in claim 15.  Kraver further discloses the method, wherein causing the light source to module the light being emitted comprises causing the light source to change a light pattern (see paragraph 86; blink at a particular rate or pattern is change a light pattern).
The motivation to combine Canberk and Kraver is provided above in claim 15.
Regarding claim 18:
Canberk and Kraver disclose all the features in claim 15.  Kraver further discloses the method, wherein the light source is external to the mobile device (see paragraph 86; the infrared beacons of the mobile device is inherently external to the mobile device in order for the beacons to emit and be detected by the sensors). 
The motivation to combine Canberk and Kraver is provided above in claim 15.
Regarding claim 21: 
Claim 21 recites similar limitations as in claim 5. Hence, claim 21 is rejected under the same reasons as discussed above in claim 5. 
Regarding claim 22: 
Claim 22 recites similar limitations as in claim 8. Hence, claim 22 is rejected under the same reasons as discussed above in claim 8.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canberk in view Calvarese et al. (US 2018/0139570; hereinafter Calvarese).  
Regarding claim 6: 
Canberk discloses all the features in claim 1.  Canberk further discloses the method, wherein the sensor comprises gps unit (see col. 15, lines 54-58), wherein selecting the subset of the data set comprises: 
determining an approximate location of the mobile device based on a gps location (see col. 16, lines 38-41); and 
removing features from the data set based on the approximate location of the mobile device (see col. 16, lines 55-60; narrowing down the number of know object is removing features from the dataset).
Canberk does not discloses the sensor comprises a camera, and wherein selecting the subset of the dataset comprises: 
prompting a user of the mobile device to perform a physical action; and
determining an approximate location of the mobile device based on detecting the physical action in a field of view of the camera. 
However, Calvarese discloses a method, wherein the sensor comprises a camera (see Fig. 1, camera 40), and wherein selecting the subset of the dataset comprises: 
prompting a user of the mobile device to perform a physical action (see paragraph 20); and
determining an approximate location of the mobile device based on detecting the physical action in a field of view of the camera (see Fig. 1 and paragraph 20).
. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canberk in view Thumati et al. (US 2020/0400327; hereinafter Thumati).  
Regarding claim 6: 
Canberk discloses all the features in claim 1.  Canberk further discloses the method, wherein the sensor comprises gps unit (see col. 15, lines 54-58), wherein selecting the subset of the data set comprises: 
determining an approximate location of the mobile device based on a gps location (see col. 16, lines 38-41); and 
removing features from the data set based on the approximate location of the mobile device (see col. 16, lines 55-60; narrowing down the number of know object is removing features from the dataset).
Canberk does not discloses the sensor comprises an infrared sensor (see paragraph 34; sensor includes infrared heat sensors), and wherein selecting the subset of the dataset comprises: 
determining an approximate location of the mobile device based on heat detected by the infrared sensor (see paragraph 34; the sensor obtains the location of objects on the floor). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Canberk and Thumati.  The combination would have yielded a predictable result of easily locating the position of the mobile device.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canberk in view Busey (US 2021/0110557).  
Regarding claim 9: 
Canberk discloses all the features in claim 1.  Canberk further discloses the method, wherein the sensor comprises gps unit (see col. 15, lines 54-58), wherein selecting the subset of the data set comprises: 
determining an approximate location of the mobile device based on a gps location (see col. 16, lines 38-41); and 
removing features from the data set based on the approximate location of the mobile device (see col. 16, lines 55-60; narrowing down the number of know object is removing features from the dataset).
Canberk does not discloses the sensor comprises a motion detector, and wherein selecting the subset of the dataset comprises: 
determining an approximate location of the mobile device based on detecting, by the mtion sensor, a motion. 
In the same field of endeavor, Busey discloses a method, wherein sensor comprises a motion detector (see paragraph 46; sensor detects motion of the device) , and wherein selecting the subset of the dataset comprises: 
determining an approximate location of the mobile device based on detecting, by the motion sensor, a motion (see paragraph 47; motion tracking data used to determine a device pose).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Canberk and Busey.  The .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canberk in view Rumreich (US 2016/0192209).   
Regarding claim 10: 
Canberk discloses all the features in claim 1.  Canberk further discloses the method, wherein the sensor comprises gps unit (see col. 15, lines 54-58), wherein selecting the subset of the data set comprises: 
determining an approximate location of the mobile device based on a gps location (see col. 16, lines 38-41); and 
removing features from the data set based on the approximate location of the mobile device (see col. 16, lines 55-60; narrowing down the number of know object is removing features from the dataset).
Canberk does not discloses the sensor comprises a wireless antenna array, and wherein selecting the subset of the dataset comprises: 
determining an approximate location of the mobile device based on a direction of signal received from the mobile device by the wireless antenna array. 
In the same field of endeavor, Rumreich discloses a method, wherein the sensor comprises a wireless antenna array (see paragraph 33; steerable antennas), and wherein selecting the subset of the dataset comprises: 
determining an approximate location of the mobile device based on a direction of signal received from the mobile device by the wireless antenna array (see paragraph 33; the steerable 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Canberk and Rumreich.  The combination would have yielded a predictable result of easily locating the position of the mobile device.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canberk in view Mendelson (US 9,538,332).   
Regarding claim 10: 
Canberk discloses all the features in claim 1.  Canberk further discloses the method, wherein the sensor comprises gps unit (see col. 15, lines 54-58), wherein selecting the subset of the data set comprises: 
determining an approximate location of the mobile device based on a gps location (see col. 16, lines 38-41); and 
removing features from the data set based on the approximate location of the mobile device (see col. 16, lines 55-60; narrowing down the number of know object is removing features from the dataset).
Canberk does not discloses the sensor comprises an antenna, and wherein selecting the subset of the dataset comprises: 
determining an approximate location of the mobile device based on a triangulation operation utilizing a signal received by the antenna from the mobile device. 

determining an approximate location of the mobile device based on a triangulation operation utilizing a signal received by the antenna from the mobile device (see col. 5, lines 37-43; The location of the mobile device is determined by measuring the signal level measurements from each antenna, then applying a triangulation algorithm to optimize the location). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Canberk and Mendelson.  The combination would have yielded a predictable result of easily locating the position of the mobile device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625